DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Geyer [US Pub# 2006/0169553] in view of Winkler [US Pub# 2018/0345937].

Regarding claim 1: Geyer discloses an electric actuator, comprising:
a driving unit (14) comprising an electric motor; and a motion conversion mechanism unit (162,22), which is configured to convert a rotary motion of the driving unit into a linear motion, and is arranged in series to the driving unit, the motion conversion mechanism unit comprising:

Geyer does not show the inner member is clearance-fitted into an inner periphery of the outer member through an annular radial clearance formed at a radially outer surface of the inner member wherein each of a radially outer surface of the inner member and a radially inner surface of the outer member, which are opposed to each other through the annular a radial clearance, has an oval shape with a pair of flat faces that are parallel to each other. However Winkler shows the inner member (9) is clearance-fitted into an inner periphery of the outer member (37, see fig 9) through an annular radial clearance formed at a radially outer surface of the inner member wherein each of a radially outer surface of the inner member (9) and a radially inner surface of the outer member (37), which are opposed to each other through the annular a radial clearance, has an oval shape with a pair of flat faces ( see fig 9) that are parallel to each other.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the outer and inner surfaces of the inner and the outer member in a way such that the relative rotation between the inner member and the outer member is restricted to prevent any undesirable movement of the inner member and also to have some clearance between the inner and the outer members to prevent surface wear.

Regarding claim 2: Geyer discloses wherein the inner member (162a) comprises a coupling provided so as to be rotatable integrally with an output shaft (192) of the electric motor, and the outer member (22/22b) comprises the nut.
Regarding claim 3: Geyer discloses further comprising a speed reducer (161a, 162a, 15) configured to decelerate the rotation of the driving unit and transmit the decelerated rotation to the nut (22),
wherein the inner member comprises the nut (22/22b), and the outer member comprises an output member (162a) of the speed reducer.
Regarding claim 4: Geyer discloses wherein the speed reducer comprises a planetary gear speed reducer (see fig 4).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    953
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    714
    547
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658